IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


WILLIAM F. RHODES, JR. AND CARRIE : No. 95 WAL 2015
E. RHODES,                        :
                                  :
                Petitioners       : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
                                  :
            v.                    :
                                  :
                                  :
USAA CASUALTY INSURANCE           :
COMPANY,                          :
                                  :
                Respondent        :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.